AO 106 (Rev, 04/10) GARE: 20s SWeAOLZO-CKD Document1 Filed 02/14/20 Pag#

 

 

UNITED STATES DISTRICT COURT FEB ' 4 2020

for the CLERK, U.S. DISTRICT COURT
RNIA

ar . . EASTE
Eastern District of California BY RN DISTRICT OF CAL

  

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Verizon account 530-919-9228

2 0-sw-179  cKD'S

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See ATTACHMENT A-9

located in the EASTERN District of CALIFORNIA , there is now concealed (identify the
person or describe the property to be seized):

 

See ATTACHMENT B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wo evidence of a crime;
O contraband, fruits of crime, or other items illegally possessed;
cf property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 841(a) Manufacturing Marijuana
21 U.S.C. § 846 Conspiracy to Manufacture Marijuana

The application is based on these facts:

See Affidavit of Special Agent Cindy Yamasaki in Support of Search Warrant

a Continued on the attached sheet.

1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Cindy Yamasaki, DEA Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 02/14/2020. (age Plan

Judge's signature

City and state: Sacramento, California Hon. Carolyn K. Delaney, U.S. vende Judge
Printed name and title

 

 
Case 2:20-sw-00179-CKD Document1 Filed 02/14/20 Page 2 of 21

AFFIDAVIT OF DEA SPECIAL AGENT
CINDY YAMASAKI

I, Cindy Yamasaki, being duly sworn, hereby depose and state:

Purpose

1. This Affidavit is made in support of an application for search warrants for
historical cell site location information and other account information
maintained by the cellular telephone provider for the following cellular
telephone accounts:

a. Verizon account 530-957-3606 associated with a black Samsung cell
phone with IMEI#357092102126253, seized from Christopher Ross, as
further described in Attachment A-1.

b. Verizon account 530-599-0529 associated with a Nokia cell phone with
IMEI#359019093223987, seized from Ramiro Morales, as further
described in Attachment A-2.

c. Verizon account 530-845-3799 associated with a Motorola cell phone
with IMEI#351838092358412, seized from Ramiro Morales, as further
described in Attachment A-3.

d. Verizon account 530-317-7542 associated with a black and white
Samsung cell phone d with IMEI#354640102394959, seized from Jorge
Lamas, as further described in Attachment A-4.

e. Verizon account 530-957-8264 associated with a black Samsung cell
phone with IMEI#089875349505396856, seized from Brandi Kimberly,
as further described in Attachment A-5.

f. AT&T/Cricket account 276-252-2695 associated with a silver Apple
iPhone, seized from a tent at 4740 Sand Ridge Road, Placerville,
California, as further described in Attachment A-6.
Case 2:20-sw-00179-CKD Document1 Filed 02/14/20 Page 3 of 21

g. Sprint account 530-870-3780 associated with a black and silver LG cell
phone seized from a tent at 4740 Sand Ridge Road, Placerville,
California, as further described in Attachment A-7.

h. Verizon account 530-620-8400 associated with an LG VS425LPP cell
phone seized from the residence at 4740 Sand Ridge Road, Placerville,
California, as further described in Attachment A-8.

i. Verizon account 530-919-9228 associated with a Samsung SM-S820L
cell phone seized from the residence at 4740 Sand Ridge Road,
Placerville, California, as further described in Attachment A-9.

I assert that there is probable cause to believe that the cellular telephones
and cellular telephone accounts described in Attachments A-1 through A-9
contain evidence of violations of 21 U.S.C. § 846 and 841(a)(1) (conspiracy to
manufacture marijuana); 21 U.S.C. § 841(a)(1) (manufacturing marijuana);
18 U.S.C. § 924(c) (use of a firearm during and in relation to a drug
trafficking offense); and 18 U.S.C. § 922(g)(5) (unlawful alien in possession of
a firearm). The evidence to be searched for and seized is more fully described
in Attachment B.

Agent Background

. Lama Special Agent with the United States Drug Enforcement
Administration (DEA) and have so been employed since December 2004. I
was trained as a DEA Special Agent at the DEA/FBI Academy, Quantico,
Virginia. During my training, I received special training in the Controlled
Substance Act, Title 21 United States Code, including but not limited to,
Sections 841(a)(1) and 846, Controlled Substance Violations and Conspiracy
to Commit Controlled Substance Violations, respectively. I have received
special training regarding criminal organizations engaged in conspiracies to
manufacture and/or possess with intent to distribute methamphetamine,
cocaine, cocaine base, heroin, marijuana, MDMA, and other dangerous drugs
prohibited by law. I received further training in search and seizure law and
many other facets of drug law enforcement. I have received specialized
formal training in clandestine laboratory investigations and safety
procedures during a forty hour course at the DEA Academy, Quantico,
Virginia. This training involved, but was not limited to, clandestine
laboratories, identification of chemicals and other hazardous materials used
Case 2:20-sw-00179-CKD Document 1 Filed 02/14/20 Page 4 of 21

in the manufacturing of methamphetamine, familiarization with equipment
and apparatus used in the clandestine laboratory processing. I have also
spoken to and worked with experienced federal, stated, and municipal
narcotic officers regarding the methods and means employed by drug
manufacturers and drug traffickers.

. During the course of my employment as a DEA Special Agent, I have
participated in numerous criminal investigations. I have participated in
numerous Federal and State search warrants involving the aforementioned
listed controlled substances, the seizure of narcotics-related records and other
types of evidence that document the activities of criminal organizations in
both the manufacturing and distribution of controlled substances. To
successfully conduct these investigations, I have utilized a variety of
investigative techniques and resources, including physical and electronic
surveillance, various types of infiltration, including undercover agents,
informants, and cooperating sources. Through these investigations, my
training and experience, and conversations with other agents and law
enforcement personnel, I am familiar with the methods used by drug
traffickers to smuggle and safeguard controlled substances, to distribute,
manufacture, and transport controlled substances, use cellular telephones,
and to collect and launder related proceeds.

. lam an “investigative or law enforcement officer” of the United States within
the meaning of 18 U.S.C. § 2510(7), in that I am an officer of the United
States empowered by law to conduct criminal investigations and make
arrests for offenses enumerated in 18 U.S.C. § 2516.

. Because this affidavit is submitted for the limited purpose of establishing
probable cause for the requested search warrants, I have not included each
and every fact known to me about this case. Rather, I have set forth only the
facts that I believe are necessary to support probable cause.

. This affidavit is based upon my own personal knowledge but also the
knowledge of other law enforcement officers involved in this investigation.
Where I describe statements made by other people (including other special
agents and law enforcement officers), the statements are described in sum,
substance, and relevant part. Similarly, where I describe information
contained in reports and other documents or records in this affidavit, this
information is also described in sum, substance, and relevant part.
Case 2:20-sw-00179-CKD Document 1 Filed 02/14/20 Page 5 of 21

Statement of Probable Cause

Private land owner leases land for marijuana cultivation operation.

7. On July 1, 2019, Christopher Ross entered into a marijuana cultivation
agreement with an individual he knew as “Jaime.” As part of the agreement,
Ross allowed “Jaime” and his associates to grow marijuana on Ross’s property
at 4740 Sand Ridge Road in Placerville, California. In exchange, Jaime
promised to pay Ross $13,000. As some point, “Jaime” gave $2,000 in cash
and a Jeep Cherokee valued at $8,000 to Ross. The balance of $3,000 was to
be paid at the end of the marijuana cultivation season.

8. Beginning in September 2019, Juan Carlos Vasquez (aka “Paco”) began living
on the Sand Ridge Road property in a tent near the marijuana garden.
Vasquez was in charge of cultivating the marijuana and maintaining security ©
of the marijuana garden.

9. In early October, Ross saw Vasquez in the marijuana garden in possession of
a firearm and became aware that Vasquez fired two rounds from the firearm
while in the marijuana garden.

Ross becomes concerned that his co-conspirators will not pay him.

10. In mid-October, Ross, recognizing that the marijuana in the marijuana
garden was nearly ready to harvest, became concerned that “Jaime” and his
associates would not pay him the remaining $3,000 balance. Ross noticed
that some of the marijuana tops had already been removed.

11.On October 20, 2019, Ross observed that a Hispanic male (later identified as
Ramiro Morales) arrived on the property to assist with the cultivation and
harvesting of the marijuana. Like Vasquez, Morales began living on the
Sand Ridge Road property near the marijuana garden.

Ross called 911 and provided false information.

12.On October 23, 2019, at 12:25 a.m., Ross called 911 to report a “robbery.”
Ross told the 911 operator that, “I am a farmer . . . 1 grow marijuana.” Ross
claimed five people were up in “my grow site” taking his marijuana. Ross
said that the people were also going onto his neighbor’s property. While
Case 2:20-sw-00179-CKD Document 1 Filed 02/14/20 Page 6 of 21

talking with the 911 operator, Ross claimed that the people were actively in
his marijuana grow with flashlights.

13.At no point did Ross tell the 911 operator that he knew that two people were
living in the grow and that he had a business agreement with them. At no
point did Ross tell the 911 operator that the people living in the grow were
armed.

14. At 12:40 a.m., the 911 operator called Ross back to inform Ross that Sheriffs
deputies were on their way to his property. The 911 operator asked if the
robbers were still on his property and Ross said, “I’m sure they’re still there.”
Ross provided the operator directions to the marijuana grow. Ross also told
the 911 operator that he had seen a drone and that Ross believed that the
drone was being used by the robbers for “keeping an eye on me.”

15.At no point during this second call with 911 did Ross inform the 911 operator
that he knew that two people were living in the grow and that he had a
business agreement with them. And, at no point during this second call with
911 did Ross tell the 911 operator that the people living in the grow were
armed.

Law enforcement officers respond to the false 911 call.

16.In response to the 911 call, law enforcement officers from the El Dorado
Sheriffs Office responded to Ross’s property. Sheriffs deputies located the
marijuana grow on Ross’s property and identified themselves. Upon Sheriffs
deputies identifying themselves as law enforcement officers, the Sheriffs
deputies came under gun fire. One of the Sheriffs deputies was shot and
killed. Another deputy was shot and wounded. Sheriffs deputies returned —
fire.

17.Shortly after the firefight between Sheriffs deputies and Ross’s co-
conspirators, and approximately 45 minutes after his first call to 911, Ross
called back to 911. Ross told the 911 operator that it sounded like someone
had tried to get into his house and that he had heard “probably like 50 shots”
fired.

18. At no point during this third call with 911 did Ross inform the 911 operator
that he knew that two people were living in the grow and that he had a
business agreement with them. And, at no point during this third call with
Case 2:20-sw-00179-CKD Document 1 Filed 02/14/20 Page 7 of 21

911 did Ross tell the 911 operator that the people living in the grow were
armed.

Morales and Vasquez arrested after fleeing from the marijuana garden.

19. Morales was taken into custody while fleeing away from the marijuana
garden. Morales was interviewed and admitted to arriving on the property
on October 20, 2019, to help cultivate and harvest the marijuana. Morales
told law enforcement that he had seen lights in the early morning of October
23, 2019 and told Vasquez that people were coming. Morales gave Vasquez a
firearm that Vasquez then fired at the Sheriffs deputies. During the gun
fight, Vasquez suffered a gunshot wound. Morales assisted Vasquez to flee
from the marijuana garden. Morales admitted to hiding the gun during their
flight. Morales was identified by his Mexican consular ID.

a. The cellular devices identified in Attachments A-2 and A-3 were taken
from Morales’s person at the time of his arrest.

20. Vasquez was taken into custody while fleeing away from the marijuana
garden. Vasquez was interviewed and admitted that he was hired in
September to cultivate marijuana and protect the marijuana garden.
Vasquez admitted that he saw lights approaching the marijuana grow in the
early morning of October 23, 2019, and fired at least 15 rounds during the
gun fight. Vasquez said that the believed the lights belonged to people
coming to rob him. Vasquez did not have any form of identification.

Another 911 call by a member of marijuana conspiracy.

21. Approximately five hours after the firefight at the Sand Ridge Road
marijuana garden, the El Dorado County Sheriffs Office 911 dispatch
received a 911 call from an individual using a cellular telephone who
identified himself as “Jorge.” Jorge told the 911 operator that he only spoke
Spanish. A short time later, at 6:49 a.m., the 911 operator called Jorge back
and spoke to Jorge with the assistance of a Spanish-English translator.

(22. Jorge told the operator that he believed that when he called 911, law
enforcement officers would come. Jorge did not know the address of where he
was located. Jorge said that he was at a marijuana ranch and thieves _
starting shooting. Jorge said that he ran away when this happened. Jorge
Case 2:20-sw-00179-CKD Document 1 Filed 02/14/20 Page 8 of 21

said that he and another, unidentified person were paid to take care of the
marijuana ranch. As the 911 operator was asking Jorge for more
information, he hung up. Because Jorge could not identify the location of the
marijuana ranch, the 911 operator was not sure if Jorge was referring to the
earlier shooting at the Sand Ridge Road property or some other marijuana
cultivation site.

23.At some point in the late night of October 22, 2019, or early morning of
October 23, 2019, Lamas called Vasquez and Morales and alerted them that
the Georgetown grow had been robbed.

24.Two days later, on October 25, 2019, the United States Marshals Service
located and arrested Jorge in Yuba City, California. At the time of his arrest,
Jorge had the cellular device identified in Attachment A-4 on his person.
This cellular telephone was the same phone that had been used to call 911 on
October 23. “Jorge” was further identified as Jorge Lamas by his California
driver’s license.

Jorge Lamas identified as fourth member of the conspiracy.

25. After his arrest, Lamas was interviewed by law enforcement officers. Lamas
admitted to participating in a marijuana cultivation conspiracy that was run
out of Mexico. Lamas was paid $150 a day to supervise related marijuana
cultivation operations divided into smaller marijuana gardens on rural
private land. Lamas was paid by a person in Mexico.

26. Lamas admitted that he supervised Vasquez and Morales as part of the
marijuana growing operation at 4740 Sand Ridge Road.

27.Lamas also identified a marijuana garden that he supervised located at 6646
Citabria Lane, Georgetown, California.

28.Lamas said that he lived at the house*in Live Oak where he had been
arrested (9735 N Street, Live Oak, California), however, he did not know the
specific address of the house. Lamas said that he lived at the house with
Vasquez, Morales, and another person involved in the manufacturing of
marijuana named “Luis.”
Case 2:20-sw-00179-CKD Document1 Filed 02/14/20 Page 9 of 21

a. During his post-arrest statement, Ross told investigators that he
communicated with an individual named “Luis” regarding the payment
for the marijuana growing operation.

Law enforcement officers search the Sand Ridge Road property and
Citabria Lane property.

29. After the firefight in the early morning of October 23, law enforcement
officers searched the Sand Ridge Road marijuana garden. Law enforcement
officers identified approximately 100 large, flowering marijuana plants in the
Sand Ridge Road marijuana garden. The Sand Ridge Road marijuana
cultivation operation was not in compliance with state and local rules and
regulations related to marijuana cultivation. Marijuana is a Schedule I
controlled substance.

a. Law enforcement officers seized the cellular devices identified in
Attachments A-6 and A-7 from the tent where Morales and Vasquez
slept.

b. Law enforcement officers seized the cellular devices identified in
Attachments A-8 and A-9 from the residence were Christopher Ross
lived.

c. Law enforcement officers seized the cellular device identified in
Attachment A-1 from Christopher Ross when he was arrested on
October 23, 2019.

30.Also at the Sand Ridge Road property, law enforcement officers found a
loaded, black Smith & Wesson Model 59 9mm pistol hidden in dense brush.
The magazine contained four rounds of ammunition.

31.0n October 26, 2019, law enforcement officers searched the marijuana
garden on Citabria Lane in Georgetown. Law enforcement officers found 99
marijuana stalks that had been recently harvested and two live marijuana
plants. The Citabria Lane marijuana cultivation operation was not in
compliance with state and local rules and regulations related to marijuana
cultivation. ,
Case 2:20-sw-00179-CKD Document 1 Filed 02/14/20 Page 10 of 21

32.Also at the Citabria Lane property, law enforcement officers found the box for
the cellular telephone that Lamas used to call 911.

Law enforcement officers interview Ross’s girlfriend Brandi Kimberly.

33. Brandi Kimberly is Christopher Ross’s girlfriend. Kimberly was interviewed
regarding her knowledge of the marijuana growing operation at 4740 Sand
Ridge. Kimberly admitted that she previously resided at 4740 Sand Ridge
with Ross but had moved out of the property. Kimberly admitted that she
was aware of the marijuana growing operation at 4740 Sand Ridge and that
she had communicated about the marijuana growing operation with Ross.
Kimberly said that Ross gave her the Jeep Cherokee that had previously
been given to Ross by “Jaime.” The cellular telephone identified in
Attachment A-5 was seized from Kimberly.

Ross, Vasquez, Morales, and Lamas charged by indictment.

34.On November 7, 2019, Ross, Vasquez, Morales, and Lamas were charged by
indictment with conspiracy to manufacture marijuana, manufacturing
marijuana, and discharge of a firearm during and in relation to a drug
trafficking offense (2:19-CR-00192-MCE). Vasquez and Morales were also
charged with being an unlawful alien in possession of a firearm.

Statement of Training and Experience

35. Based on my training and experience, and consultations with other federal,
state and local law enforcement personnel, I believe the following to be true:

36. Based upon my training and experience, I know that some drug traffickers
use cellular telephones and other electronic devices to communicate for a
number of purposes related to their criminal activities. I also know that,
some drug traffickers use more than one cellular telephone or frequently
change cellular telephones as a method to avoid identification by law
enforcement. I know through my experience with this investigation that _
members of the above-identified criminal conspiracy used cellular telephones
to facilitate their drug trafficking operation. Accordingly, based upon my
training and experience, these co-conspirators used cellular telephones in
furtherance of drug trafficking activities, I believe that the accounts related
Case 2:20-sw-00179-CKD Document1 Filed 02/14/20 Page 11 of 21

to cellular telephones (Attachment A-1 through A-9) will contain evidence
related to drug trafficking that are specifically identified in Attachment B,
which is attached and incorporated herein.

37.A cellular telephone, or cell phone, is a mobile device that transmits and
receives wire and electronic communications. Individuals using cell phones
contract with service providers, who maintain antenna towers covering
specific geographic areas. In order to transmit or receive calls and data, a cell
phone must send a radio signal to an antenna tower that, in turn, is
connected to a cellular service provider’s network.

38.In addition to a unique telephone number, each cell phone has additional
unique identifiers stored inside it. Depending upon the cellular network and
the device, these will include, for hardware identification, an Electronic
Serial Number (“ESN”), a Mobile Electronic Identity (““MEID”), or
International Mobile Equipment Identity (“IMEI”); and for network
identification, a Mobile Subscriber Identity or Identification Number (“MSID”
or “MIN’”) and/or an International Mobile Subscriber Identifier (““IMSI’).
Similarly, “smartphone” devices such as Android and iPhone devices contain
unique device and account identities held by Google and Apple. When a cell
phone connects to a cellular antenna or tower, it transmits its unique
identifiers to the cellular antenna or tower, and the cellular antenna or tower
records those identifiers as a matter of course. The unique identifiers—as
transmitted from a cell phone to a cellular antenna or tower—are like the
telephone number of an incoming call. They can be recorded by pen/trap
devices and indicate the identity of the cell phone device making the
communication without revealing the communication’s content. The cell
phone routinely transmits such identifiers for purposes of obtaining
communications services.

39. Providers of cellular telephone service have technical capabilities that allow
them to collect data that identifies the “cell towers” (i.e., antenna towers
covering specific geographic areas) that received radio signals from particular
cell phones (“cell-site” location information). For each communication a cell
phone makes, its cellular providers can typically determine: (1) the date and
time of the communication; (2) the telephone numbers involved; (8) the cell
tower to which the customer connected at the beginning of the
communication; (4) the cell tower to which the customer was connected at the
end of the communication; and (5) the duration of the communication. Many

10
Case 2:20-sw-00179-CKD Document1 Filed 02/14/20 Page 12 of 21

cell towers divide their coverage up into multiple sectors (most often three
120° sectors). Where this is the case, the provider can usually identify the
sector of the tower that transmitted the communication. However, cell towers
are often a half-mile or more apart, even in urban areas, and can be 10 or
more miles apart in rural areas. Furthermore, the tower closest to the cell
phone does not necessarily serve every call made to or from that phone.
Accordingly, this cell-site information allows law enforcement to determine
only the general location of a cell phone.

40.In addition, a list of incoming and outgoing telephone numbers is generated

when a cell phone is used to make or receive calls, or to send or receive text
messages (which may include photographs, videos, and other data). These
telephone numbers can be recorded by pen-trap devices and then used to
identify the parties to a communication without revealing the
communication’s contents. A cell phone can also be used to exchange text
messages with email accounts. Email addresses associated with those text
messages can be recorded by pen-trap devices and then used to identify
parties to a communication without revealing the communication’s contents.

If

III

Hl

If

/If

Ml

Ml ~

If

Ml

11
Case 2:20-sw-00179-CKD Document1 Filed 02/14/20 Page 13 of 21

Conclusion

41.1 hereby request that search warrants be issued for the above-mentioned
cellular telephone accounts based upon the aforementioned facts.

42. Based upon the information set forth above, I submits that there is probable
cause to believe that the items and information listed on Attachment B will
be located in the items described in Attachments A-1 through A-9, and I
request that search warrants be issued for those items.

I swear, under the penalty of perjury, that the foregoing information is true and
correct to the best of my knowledge, information, and belief.

Curdull_—

Cindy \masaki
SpeciakAgent, DEA

 

Sworn and Subscribed to me
on February 14, 2020,

Cardlrt

Hon. CAROLYN K. DELANE
United States Magistrate Judge

   
  

   
 

 

isfant\United States Attorney

12
Case 2:20-sw-00179-CKD Document1 Filed 02/14/20 Page 14 of 21

ATTACHMENT A-9

Item to be Searched

Verizon account 530-919-9228 associated with a Samsung SM-S820L cell phone
seized from the residence at 4740 Sand Ridge Road, Placerville, California, as
further described in Attachment A-9.

21
Case 2:20-sw-00179-CKD Document1 Filed 02/14/20 Page 15 of 21

ATTACHMENT B

Item to be Seized

This search warrant grants authority to seize all evidence of conspiracy to
manufacture marijuana, in violation of 21 U.S.C. §§ 846, 841(a)(1), use of a firearm
during and in relation to a drug trafficking offense, in violation of 18 U.S.C.
§ 924(c), and possession of a firearm by an unlawful alien, in violation of 18 U.S.C.
§ 922(g)(5), including:
1. Names (including subscriber names, user names, and screen names);
2. Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);
3. Local and long distance telephone or other connection or session
authentication records;
4, Call Detail Records to include but not limit to, cell sites, session times and
durations, and the temporarily assigned network addresses (such as
Internet Protocol (“IP”) addresses and source port) associated with those
sessions, voice, push to talk, non-content text message incoming and
outgoing, SMS, MMS, data sessions, PCMD — Per Call Measurement
Data, packet data activity records and any other stored records pertaining
to packet data transmission;
5. Length of service (including start date) and types of service utilized;
6. Telephone or instrument numbers (including MAC addresses, Electronic
Serial Numbers (“ESN”), Mobile Equipment Identifier “(MEID”), Mobile
Station or Identification Numbers (“MSID” or “MIN”), Subscriber Identity
Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network
Number (““MSISDN”), International Mobile Subscriber Identifiers
(“IMSI’), or International Mobile Equipment Identities (““IMEI’));

22
Case 2:20-sw-00179-CKD Document 1 Filed 02/14/20 Page 16 of 21

7. Other subscriber numbers or identities (including the registration IP
address or mobile operating system identities (e.g. Android or Apple
device or account identity); and

8. Means and source of payment for such service (including any credit card
or bank account number) and billing records.

9. All other information associated with the identified cellular telephone
account (including the contents of communications), including text
messages, the date and time of the communication, the method of
communication, and the source and destination of the communication
(such as source and destination email addresses, IP addresses, and
telephone numbers), and including information regarding the cell towers

and sectors through which the communications were sent or received.

23
Case 2:20-sw-00179-CKD Document1 Filed 02/14/20 Page 17 of 21

AO 93 (Rev. 12/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of California

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No.

2:207Sw-179- cKO =

Verizon account 530-919-9228

Nee Nee ee ee Ne

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the EASTERN District of CALIFORNIA
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A-9

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

See ATTACHMENT B

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or

property. -

gv
YOU ARE COMMANDED to execute this warrant on or before February B20
(not to exceed 14 days)

WM in the daytime 6:00 a.m. to 10 p.m. ( at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

any duty magistrate judge
(name)

1 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except fordelay «-
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be

 

searchéd or seized (check the appropriate box) “Mfor __—_ days (not to exceed 30).
Cluntil, the facts jUstifyingythe later specifig’ date of
Date and time issued: of ¥/ v0 i
Judge’s signature
/ ot}
City and state: Sacramento, California Hon. Carolyn K. Delaney, U.S. Magistrate Judge

 

Printed name and title
Case 2:20-sw-00179-CKD Document1 Filed 02/14/20 Page 18 of 21

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.:

 

Date and time warrant executed:

 

Copy of warrant and inventory left with:

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant

to the designated judge.

Date:

Subscribed, sworn to, and returned before me this date.

 

Executing officer’s signature

 

Printed name and title

 

Signature of Judge Date

 

 
Case 2:20-sw-00179-CKD Document1 Filed 02/14/20 Page 19 of 21

ATTACHMENT A-9

Item to be Searched

Verizon account 530-919-9228 associated with a Samsung SM-S820L cell phone
seized from the residence at 4740 Sand Ridge Road, Placerville, California, as
further described in Attachment A-9.

21
Case 2:20-sw-00179-CKD Document1 Filed 02/14/20 Page 20 of 21

ATTACHMENT B

Item to be Seized

This search warrant grants authority to seize all evidence of conspiracy to
manufacture marijuana, in violation of 21 U.S.C. §§ 846, 841(a)(1), use of a firearm
during and in relation to a drug trafficking offense, in violation of 18 U.S.C.

§ 924(c), and possession of a firearm by an unlawful alien, in violation of 18 U.S.C.

§ 922(¢)(5), including:

1. Names (including subscriber names, user names, and screen names);

2. Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

3. Local and long distance telephone or other connection or session
authentication records;

4, Call Detail Records to include but not limit to, cell sites, session times and
durations, and the temporarily assigned network addresses (such as
Internet Protocol (“IP”) addresses and source port) associated with those
sessions, voice, push to talk, non-content text message incoming and
outgoing, SMS, MMS, data sessions, PCMD — Per Call Measurement
Data, packet data activity records and any other stored records pertaining
to packet data transmission;

5. Length of service (including start date) and types of service utilized;

6. Telephone or instrument numbers (including MAC addresses, Electronic
Serial Numbers (“ESN”), Mobile Equipment Identifier “MEID”), Mobile
Station or Identification Numbers (“MSID” or “MIN”), Subscriber Identity
Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network
Number (““MSISDN’), International Mobile Subscriber Identifiers
(“IMSI”), or International Mobile Equipment Identities (“IMEI”));

22
Case 2:20-sw-00179-CKD Document1 Filed 02/14/20 Page 21 of 21

7. Other subscriber numbers or identities (including the registration IP
address or mobile operating system identities (e.g. Android or Apple
device or account identity); and

8. Means and source of payment for such service (including any credit card
or bank account number) and billing records.

9. All other information associated with the identified cellular telephone
account (including the contents of communications), including text
messages, the date and time of the communication, the method of
communication, and the source and destination of the communication
(such as source and destination email addresses, IP addresses, and
telephone numbers), and including information regarding the cell towers

and sectors through which the communications were sent or received.

23
